     Case 4:21-cv-00683 Document 1-1 Filed on 03/02/21 in TXSD Page 1 of 23                             8/6/2020 4:56 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 45172893
                                                                                                          By: Adiliani Solis
                                                                                                 Filed: 8/6/2020 4:56 PM

                                CAUSE NO. ________________

EFRAIN GONZALEZ AND                          §      IN THE DISTRICT COURT OF
JOSE PINTO CABRERA                           §
                                             §
               Plaintiffs,                   §
                                             §
v.                                           §      HARRIS COUNTY, TEXAS
                                             §
DAVID SCHANBACHLER, JAMIE                    §
SCHANBACHLER, THE POOL WHISPERER,            §
LLC AND WILLIAM NELSON LAGASSE               §
                                             §
               Defendants.                   §      _____ JUDICIAL DISTRICT

                          PLAINTIFF’S ORIGINAL PETITION
        REQUEST FOR PRODUCTION AND INSPECTION AND REQUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW PLAINTIFFS, EFRAIN GONZALEZ and JOSE PINTO CABRERA, complaining of

Defendants, DAVID SCHANBACHLER, JAMIE SCHANBACHLER, THE POOL WHISPERER, LLC and

WILLIAM NELSON LAGASSE (hereinafter sometimes jointly referred to as “Defendants”), and for

cause of action would show unto the Court the following:

                                              I.
                                        DISCOVERY PLAN

1.     Plaintiffs intend to conduct discovery in this cause under Discovery Control Plan Level

Three (3) and request a Docket Control Conference so that discovery may be tailored to the

circumstances of this suit.

                                              II.
                                   JURISDICTION AND VENUE

2.     This personal injury case arises from a pool and outdoor kitchen construction project on the

residential premises owned by DEFENDANTS, DAVID SCHANBACHLER AND JAMIE SCHANBACHLER




                                                                                           EXHIBIT A
      Case 4:21-cv-00683 Document 1-1 Filed on 03/02/21 in TXSD Page 2 of 23




(hereinafter sometimes jointly referred to as “SCHANBACHLERS”), located at 6803 Sierra Court,

Montgomery, Texas 77316.

3.      This Court has jurisdiction over the subject matter and the parties.

4.      Venue is proper in Harris County, Texas pursuant to Tex. Civ. Prac. & Rem. Code §

15.002(a)(3), because DEFENDANT THE POOL WHISPERER, LLC, has a principal office located at 3158

Aspen Fair Trail, Spring, Harris County, Texas 77389. Pursuant to Tex. Civ. Prac. & Rem. Code §

15.005 the Court has proper venue of all Defendants because the claims and actions brought

arise out of the same transaction and occurrence.

                                                   III.
                                          PARTIES AND SERVICE

5.      Plaintiff, EFRAIN GONZALEZ (hereinafter referred to as “GONZALEZ”), is an individual who

resides in Katy, Texas. GONZALEZ’ TDL number is XXXXX(509) and his Social Security number is

XXX-XX-(4931).

6.      Plaintiff, JOSE PINTO CABRERA (hereinafter referred to as “CABRERA”), is an individual who

resides in Houston, Texas.

7.      DEFENDANT DAVID SCHANBACHLER is an individual who may be served at his residence

address located at 6803 Sierra Court, Montgomery, Texas 77316.

8.      DEFENDANT JAMIE SCHANBACHLER is an individual who may be served at her residence

address located at 6803 Sierra Court, Montgomery, Texas 77316.

9.      DEFENDANT THE POOL WHISPERER, LLC, (hereinafter referred to as “THE POOL WHISPERER”),

is a domestic Limited Liability Company that may be served through its registered agent, David Talavera, Jr.,

3158 Aspen Fair Trail, Spring, Harris County, Texas 77389.

10.     DEFENDANT, WILLIAM NELSON LAGASSE (hereinafter referred to as “LAGASSE”), is an


                                                     2
                                                                                                EXHIBIT A
      Case 4:21-cv-00683 Document 1-1 Filed on 03/02/21 in TXSD Page 3 of 23




individual who may be served at his residence address located at 23807 Teneya Canyon, Magnolia,

Texas 77355.


                                                 IV.
                                               FACTS

11.     SCHANBACHLERS hired THE POOL WHISPERER to construct a pool and a covered outdoor

kitchen structure in their backyard. THE POOL WHISPERER constructed a swimming pool on the

SCHANBACHLER’S property. THE POOL WHISPERER hired LAGASSE to design and construct the

covered outdoor kitchen structure. LAGASSE constructed a covered structure adjacent to the

swimming pool for purposes of an outdoor kitchen. It is not known what the precise dimensions of

the outdoor kitchen structure were but, it was rectangular and there was one vertical support

column on each corner of the structure. GONZALEZ was hired by LAGASSE to install the liner and

shingles on the roof of the outdoor kitchen structure. CABRERA was hired to assist GONZALEZ in

installing the liner and shingles on the roof of the outdoor kitchen structure.

12.      LAGASSE informed GONZALEZ that the structure was ready to have the roof installed. On

July 3, 2020, GONZALEZ installed the roof liner on the roof decking of the outdoor kitchen structure

and verified the type and color of shingles that were needed for the roof of the outdoor kitchen

structure to match the shingles of the SCHANBACHLER’S home. On July 4, 2020, GONZALEZ returned

with CABRERA to install the shingles. Upon arrival Plaintiffs were greeted and invited on to the

premises by DEFENDANT JAMIE SCHANBACHLER, who was present on that day at all material times.

After distributing the necessary shingle supplies on the roof decking, GONZALEZ AND CABRERA

ascended to the ridge of the roof of the outdoor kitchen structure (estimated to be 14’+ high) to

begin installation of shingles. Suddenly the entire outdoor kitchen structure collapsed. GONZALEZ



                                                  3
                                                                                        EXHIBIT A
      Case 4:21-cv-00683 Document 1-1 Filed on 03/02/21 in TXSD Page 4 of 23




and CABRERA rode the collapsing outdoor kitchen structure to the ground from their position on

the ridge of the roof.

13.     It is not known whether the outdoor kitchen structure was designed or planned by an

architect, engineer or other building professional qualified in construction framing and load

bearing principles. It is not known what qualifications, if any, the persons who built the outdoor

kitchen structure had with respect to construction practice and principle. It is also not known

whether a building permit was required or obtained or if a licensed or governmental inspector

ever inspected the structure after it was built. However, post collapse pictures reveal that the

vertical support columns were approximately no more than 14-18” below grade (and perhaps

less) with concrete poured around them. When the outdoor kitchen structure collapsed the

vertical supporting columns came completely out of the ground together with the concrete that

had been poured around them. Based upon this post-incident visual evidence, the outdoor

kitchen structure was constructed in an unreasonable, unprofessional and defective manner,

without proper structural footing, framing, support or bracing, causing it to be unstable, unsafe

and extremely dangerous. Since it could not be ascertained that the vertical supporting columns

were too shallow to support the structure based upon visual inspection, neither GONZALEZ or

CABRERA had any warning that the outdoor kitchen structure was dangerous and defective.

14.     Plaintiffs sustained serious, permanent and debilitating injuries because of the collapse

of the outdoor kitchen structure. GONZALEZ suffered multiple fractures of his pelvic bone, a

closed head injury and injuries to his neck and lower back. GONZALEZ required emergency

orthopedic surgery with internal fixation of his pelvic fractures. GONZALEZ is currently non-

weight bearing (for at least 8 weeks), unable to work and confined to a hospital bed in the living


                                                4
                                                                                      EXHIBIT A
      Case 4:21-cv-00683 Document 1-1 Filed on 03/02/21 in TXSD Page 5 of 23




room of his home and/or a wheelchair. CABRERA suffered, among other injuries, a displaced

fracture to his humerus bone that required an orthopedic surgery to stabilize and repair.

CABRERA’S surgery required internal fixation with a rod and screws. CABRERA is currently unable

to use his arm, is unable to work, will require extensive physical surgery, will require additional

surgery and will have permanent disability in the affected arm. CABRERA is also being evaluated

and will require treatment for injuries he suffered to his spine in the incident.

                                              V.
                                       NEGLIGENCE CLAIMS
SCHANBACHLERS

15.     SCHANBACHLERS hired THE POOL WHISPERER and/or LAGASSE to build and install a

swimming pool and covered outdoor kitchen structure in their backyard. SCHANBACHLERS

exercised control over the design and plans for the swimming pool and outdoor kitchen structure.

SCHANBACHLERS provided and/or approved the specifications for the swimming pool and

outdoor kitchen structure. SCHANBACHLERS determined and controlled whether they would hire

an architect or engineer to review and approve plans and to verify construction and framing

requirements for the outdoor kitchen structure. SCHANBACHLERS had actual knowledge that the

construction plans for the outdoor kitchen did not have approval or certification from an

architect, engineer or other construction expert. SCHANBACHLERS knew or should have known

that the outdoor kitchen structure required certain specifications to ensure that it was

constructed in a safe, reasonable and prudent manner with proper framing and load bearing

characteristics. SCHANBACHLERS threw caution to the wind by hiring THE POOL WHISPERER and

LAGASSE without verifying their credentials, background or experience. SCHANBACHLERS failed

to warn Plaintiffs of the dangers that existed with respect to the outdoor kitchen structure.


                                                 5
                                                                                       EXHIBIT A
      Case 4:21-cv-00683 Document 1-1 Filed on 03/02/21 in TXSD Page 6 of 23




16.     On the occasion in question SCHANBACLERS failed to exercise ordinary care in the

planning, design and construction of a swimming pool and outdoor kitchen in their backyard and

were negligent in one or more of the following acts or omissions:

           •   Failing to hire an architect to design the outdoor kitchen structure.

           •   Failing to hire an engineer to design the outdoor kitchen structure.

           •   Failing to develop proper plans and specifications for the outdoor kitchen structure.

           •   Failing to hire a competent and qualified building contractor to develop proper plans
               and specifications for the outdoor kitchen structure.

           •   Hiring THE POOL WHISPERER and/or LAGASSE to build the outdoor kitchen structure

           •   Failing to have a building permit for the swimming pool and/or outdoor kitchen
               structure.

           •   Failing to have the outdoor kitchen structure plans reviewed and approved by a
               qualified architect, engineer or construction expert.

           •   Failing to properly monitor the construction progress to ensure that the work being
               performed met design and plan specifications.

           •   Failing to inspect the outdoor kitchen structure as built for dangerous and defective
               conditions.

           •   Failing to have the outdoor kitchen structure as built inspected by a qualified
               architect, engineer or construction expert.

           •   Failing to ensure the outdoor kitchen structure had framing specifications that met
               the load bearing requirements of the structure.

           •   Hiring incompetent and unqualified contractors to design and build the outdoor
               kitchen structure.

           •   Facilitating the construction of a dangerous and defective outdoor kitchen structure.
17.     Each of the above-described acts or omissions of SCHANBACHLERS constitute negligence

and are a proximate cause of the collapse of the outdoor kitchen structure and the resulting


                                                 6
                                                                                        EXHIBIT A
      Case 4:21-cv-00683 Document 1-1 Filed on 03/02/21 in TXSD Page 7 of 23




physical injuries and damages suffered by Plaintiffs, for which Plaintiffs now sue SCHANBACHLERS

to recover.

18.     The outdoor kitchen structure as designed and built was a defective and unreasonably

dangerous condition on SCHANBACHLERS property that posed an unreasonable risk of harm. The

defective and unreasonably dangerous condition was not open or obvious to Plaintiffs.

SCHANBACHLERS had actual knowledge and/or knew or should have known that the

unreasonably dangerous condition existed because they hired incompetent and unqualified

contractors to construct improvements to their property. Moreover, SCHANBACHLERS knew that

they had failed to hire an architect or engineer to design, develop or approve construction plans

and specifications for the outdoor kitchen structure. Plaintiffs were invitees of the

SCHANBACHLERS. SCHANBACHLERS had a duty to adequately warn Plaintiffs of the defective and

dangerous condition or to make the condition reasonably safe and they failed to do either.

SCHANBACHLERS breach of duty proximately caused Plaintiffs injuries and damages, for which

Plaintiffs now sue SCHANBACHLERS to recover.

19.     On the occasion in question THE POOL WHISPERER and LAGASSE were agents and

contractors of SCHANBACHLERS who were acting within the course and scope of their authority.

SCHANBACHLERS approved of the construction plans and specifications to be fulfilled by their

agents. SCHANBACHLERS had the right to control the work being performed by THE POOL

WHISPERER and LAGASSE. The work being performed by THE POOL WHISPERER and LAGASSE

was inherently dangerous. SCHANBACHLERS were in possession of their residential premises

during all relevant times. Accordingly, SCHANBACHLERS are vicariously liable for the negligent

acts and omissions of THE POOL WHISPERER and LAGASSE described hereinbelow.



                                               7
                                                                                     EXHIBIT A
      Case 4:21-cv-00683 Document 1-1 Filed on 03/02/21 in TXSD Page 8 of 23




THE POOL WHISPERER

20.     SCHANBACHLERS hired THE POOL WHISPERER to design, plan, build and install a swimming pool

and covered outdoor kitchen structure in their backyard. THE POOL WHISPERER designed plans and

specifications for the swimming pool and outdoor kitchen structure. THE POOL WHISPERER had actual

knowledge that the construction plans for the outdoor kitchen structure did not have approval or

certification from an architect, engineer or construction specialist. THE POOL WHISPERER knew or should

have known that the outdoor kitchen structure required certain specifications to ensure that it was

constructed in a reasonable and prudent manner with proper framing and load bearing characteristics.

THE POOL WHISPERER threw caution to the wind by hiring and incompetent building contractor LAGASSE

to construct the outdoor kitchen structure, without verifying his qualifications, credentials, background

or experience.

21.     On the occasion in question THE POOL WHISPERER failed to exercise ordinary care in the

planning, design, specifications and construction of a swimming pool and outdoor kitchen in their

backyard and were negligent in one or more of the following acts of commission or omission:

            •    Failing to hire an architect to design the outdoor kitchen structure.

            •    Failing to hire an engineer to design the outdoor kitchen structure.

            •    Failing to develop proper plans and specifications for the outdoor kitchen structure.

            •    Failing to hire a competent and qualified building contractor to develop proper plans
                 and specifications for the outdoor kitchen structure.

            •    Hiring LAGASSE to develop proper plans and specifications for the outdoor kitchen
                 structure.

            •    Hiring LAGASSE to build the outdoor kitchen structure.

            •    Failing to have a building permit for the outdoor kitchen structure.




                                                   8
                                                                                             EXHIBIT A
      Case 4:21-cv-00683 Document 1-1 Filed on 03/02/21 in TXSD Page 9 of 23




           •   Failing to have the outdoor kitchen structure inspected by a qualified architect,
               engineer or construction expert.

           •   Failing to ensure the outdoor kitchen structure had framing specifications that met
               the load bearing requirements of the structure.

           •   Hiring incompetent and unqualified contractors to design and build the outdoor
               kitchen structure.

           •   Facilitating the design and construction of a dangerous and defective outdoor
               kitchen structure.
22.     Each of the above-described acts or omissions of THE POOL WHISPERER constitute

negligence and are a proximate cause of the collapse of the outdoor kitchen structure and the

resulting physical injuries and damages suffered by Plaintiffs, for which Plaintiffs now sue THE

POOL WHISPERER to recover.

LAGASSE

23.     SCHANBACHLERS and/or THE POOL WHISPERER hired LAGASSE to design, plan, build and

install an outdoor kitchen structure in the SCHANBACHLER’S backyard. LAGASSE designed plans

and specifications for the outdoor kitchen structure. LAGASSE had actual knowledge that the

construction plans for the outdoor kitchen structure did not have approval or certification from

an architect, engineer or construction specialist. LAGASSE knew or should have known that the

outdoor kitchen structure required certain specifications to ensure that it was constructed in a

reasonable and prudent manner with proper framing and load bearing characteristics. LAGASSE

threw caution to the wind by hiring unqualified and incompetent construction labor to build the

outdoor kitchen structure, without verifying their qualifications, credentials, background or

experience.




                                                 9
                                                                                         EXHIBIT A
      Case 4:21-cv-00683 Document 1-1 Filed on 03/02/21 in TXSD Page 10 of 23




24.     On the occasion in question LAGASSE failed to exercise ordinary care in the planning,

design and construction of the outdoor kitchen structure and was negligent in one or more of

the following acts of commission or omission:

           •   Failing to hire an architect to design the outdoor kitchen structure.

           •   Failing to hire an engineer to design the outdoor kitchen structure.

           •   Failing to develop proper plans and specifications for the outdoor kitchen structure.

           •   Failing to hire a competent and qualified construction labor to build the outdoor
               kitchen structure.

           •   Failing to properly train the construction labor used to build the outdoor kitchen
               structure.

           •   Failing to provide proper plans and specifications to the construction labor used to
               build the outdoor kitchen structure.

           •   Failing to ensure that plans and specifications used to build the outdoor kitchen
               structure were being followed by the construction laborers.

           •   Failing to properly supervise construction of the outdoor kitchen structure.

           •   Failing to have a building permit for the outdoor kitchen structure.

           •   Failing to have the outdoor kitchen structure inspected by a qualified architect,
               engineer or construction expert.

           •   Failing to ensure the outdoor kitchen structure had framing specifications that met
               the load bearing requirements of the structure.
25.     Each of the above-described acts or omissions of LAGASSE constitute negligence and are

a proximate cause of the collapse of the outdoor kitchen structure and the resulting physical

injuries and damages suffered by Plaintiffs, for which Plaintiffs now sue LAGASSE to recover.

                                             VI.
                                   GROSS NEGLIGENCE CLAIMS
26.     Plaintiffs also seeks exemplary damages for injuries caused by Defendants’ gross


                                                 10
                                                                                         EXHIBIT A
      Case 4:21-cv-00683 Document 1-1 Filed on 03/02/21 in TXSD Page 11 of 23




negligence under Tex. Civ. Prac. & Rem. Code § 41.003(a)(3), as defined by Tex. Civ. Prac. & Rem.

Code § 41.001(11) and/or under any other statutes, acts, or laws providing for such exemplary

damages.

                                             VII.
                                     DAMAGES TO PLAINTIFFS

27.     As a direct and proximate result of the occurrence made the basis of this lawsuit, PLAINTIFFS

suffered physical injuries and damages including, but not limited to, the following:

        •      Reasonable medical care and expenses in the past.

        •      Medical care and expenses, that within reasonable probability, will be
               incurred in the future.

        •      Physical pain and suffering in the past.

        •      Physical pain and suffering, that within reasonable probability, will be sustained
               in the future.

        •      Mental anguish in the past.

        •      Mental anguish that, within reasonable probability, will be sustained in the
               future.

        •      Physical impairment in the past.

        •      Physical impairment that, within reasonable probability, will be sustained in the
               future.

        •      Past Lost Wages.

        •      Future Loss of Earning Capacity.

        •      Disfigurement.

        •      Incidental Damages and Expenses.

28.     Plaintiffs states that they completely and fully rely on the discretion of a jury to determine




                                                  11
                                                                                          EXHIBIT A
      Case 4:21-cv-00683 Document 1-1 Filed on 03/02/21 in TXSD Page 12 of 23




the amount to be awarded in this case. Plaintiffs believe their respective damages to be over

$1,000,000 each and seek damages more than $1,000,000 each. However, Plaintiffs reserve the

right to increase, decrease, or otherwise amend this amount prior to or during trial dependent

on the evidence presented.

                                               VIII.
                                             INTEREST

29.     Plaintiffs are entitled to recover all pre-judgment and post-judgment interest as allowed

by law and here seek such pre-judgment and post-judgment interest.

                                            IX.
                                    DEMAND FOR JURY TRIAL

30.     Plaintiffs demand a trial by jury. Plaintiffs acknowledge payment this date of the required

jury fee.

                                          X.
                        USE OF DOCUMENTS PRODUCED IN DISCOVERY

31.     Plaintiffs hereby give notice of intention to use items produced by all parties in discovery

at any pretrial proceeding or at trial of this matter and the authenticity of such items is self-

proven pursuant to Rule 193.7 of The Texas Rules of Civil Procedure.

                                             XI.
                                  PRESERVATION OF EVIDENCE

32.     Defendants are hereby given notice that any document or other material, including

electronically stored information, that may be evidence or relevant to any issue, claim or defense

in this case is to be preserved in its present form until this litigation is concluded. Failure to

maintain such items will constitute “spoliation” of evidence, for which Plaintiffs will seek

appropriate sanctions and remedies.



                                                12
                                                                                        EXHIBIT A
      Case 4:21-cv-00683 Document 1-1 Filed on 03/02/21 in TXSD Page 13 of 23




                                            XII.
                          REQUEST FOR DISCLOSURE TO EACH DEFENDANT

33.     Plaintiffs Request Disclosures, pursuant to TRCP 194 (a) – (k) from Defendants DAVID

SCHANBACHLER, JAMIE SCHANBACHLER, THE POOL WHISPERER, LLC and WILLIAM NELSON

LAGASSE.

                                               XIII.

         REQUEST FOR PRODUCTION OF DOCUMENTS AND INSPECTION OF PROPERTY

34.     Pursuant to the provisions of Texas Rule of Civil Procedure 196, Plaintiffs request that

Defendants, DAVID SCHANBACHLER, JAMIE SCHANBACHLER, THE POOL WHISPERER, LLC and

WILLIAM NELSON LAGASSE, produce and permit Plaintiffs, their attorneys, or anyone acting on

their behalf to inspect, sample, test, photograph and/or copy the below designated documents

or tangible things. You must respond to this request and your response must be served upon

Plaintiffs within fifty (50) days after your receipt of this request. All objections to any of the

following requests must also be served upon Plaintiffs on the fiftieth (50th) day after your receipt

of these requests. You are further notified that pursuant to the Texas Rules of Civil Procedure

you are required to produce those items requested which are in any other person’s custody or

control if you have a right to compel the other person to transfer those items to you.

35.     Plaintiffs request inspection of the swimming pool and outdoor kitchen structure and/or

the backyard of SCHANBACHLERS’ residence at a mutually agreeable time, date and location.


                To assist in defining and limiting the scope of the discovery requests set forth
herein, certain words contained in “quotes” below are defined as follows:




                                                13
                                                                                         EXHIBIT A
    Case 4:21-cv-00683 Document 1-1 Filed on 03/02/21 in TXSD Page 14 of 23




                                          DEFINITIONS

         “THE POOL WHISPERER”, refers to Defendant, THE POOL WHISPERER, LLC, its agents,
representatives, officers, directors, employees, partners, corporate agents, subsidiaries,
affiliates, or any other person acting in concert with THE POOL WHISPERER, LLC, or under THE
POOL WHISPERER, LLC’s control, whether directly or indirectly, including any attorney.

        “SCHANBACHLERS”, “DAVID SCHANBACHLER” OR “JAMIE SCHANBACHLER” refers to
Defendants, jointly and/or individually and their agents, representatives or any other person
acting in concert with them or under their control, whether directly or indirectly, including any
attorney.
       “PLAINTIFFS”, “EFRAIN GONZALEZ” or “JOSE PINTO CABRERA” refers to Plaintiffs, jointly
and/or individually and their agents, representatives or any other person acting in concert with
them or under their control, whether directly or indirectly, including any attorney.

        “ACCIDENT MADE THE BASIS OF THIS SUIT”, “INCIDENT MADE THE BASIS OF THIS SUIT”
“INCIDENT IN QUESTION”, Refers to the collapse of the outdoor kitchen structure which occurred
on July 4, 2020.

       “AND,” “OR,” “AND/OR”, these words shall be construed either disjunctively or
conjunctively, as necessary, to make the usage of such words inclusive rather than exclusive.

         “DOCUMENT”, this word refers to any material and/or any medium on which and/or by
which “information” is recorded - including, without limitation, papers (of any kind or character),
photographs, moving pictures, videotapes, and any method or medium by which “information”
is utilized by computers. A “request” should be deemed to include a request for a complete copy
of any and all studies, reports, memos, inter-office communications and/or writings by whatever
name called which relate to the “document” - specifically including, without limitation (1) any
material which was used in the preparation of any such “documents”; (2) any and all attachments
to such “documents”; (3) any and all items referred to in such “documents”; and (4) any and all
subsequent additions, deletions, substitutions, amendments and/or modifications to the original
of such “documents.”

       “IDENTIFY”, means to provide the following:

               (a)    With regard to natural persons: state the name, last known address and
               telephone number of the person; the name, address and telephone number of the
               person’s employer; if “you” have any business relationship with such person or
               such person’s employer, state the nature of such business relationship;

               (b)    With respect to any entity which is not a natural person: state the name,




                                                14
                                                                                       EXHIBIT A
    Case 4:21-cv-00683 Document 1-1 Filed on 03/02/21 in TXSD Page 15 of 23




              last known address and telephone number of such entity; state the nature of the
              business of said entity; if “you” have any business relationship with said entity,
              either direct or indirect, state the nature of such relationship.

       “INFORMATION”, this term should be construed in the broad sense. It includes reference
to both facts and applicable principles. This word should not be construed to be limited by any
method of acquisition or compilation and therefore, includes oral information as well as
“documents.”




                                              15
                                                                                    EXHIBIT A
    Case 4:21-cv-00683 Document 1-1 Filed on 03/02/21 in TXSD Page 16 of 23




                     FIRST REQUEST FOR PRODUCTION OF DOCUMENTS

REQUEST FOR PRODUCTION NO. 1:

All contracts for the construction of a swimming pool and outdoor kitchen structure on
SCHANBACHLERS’ property, including all amendments, supplements, substitutions or changes
thereto.

RESPONSE:


REQUEST FOR PRODUCTION NO. 2:

All drawings, plans and specifications for the construction of a swimming pool and outdoor
kitchen structure on SCHANBACHLERS’ property, including all amendments, supplements,
substitutions or changes thereto.

RESPONSE:


REQUEST FOR PRODUCTION NO. 3:

All architectural or engineering approvals of the drawings, plans and specifications for the
construction of a swimming pool and outdoor kitchen structure on SCHANBACHLERS’ property,
including all amendments, supplements, substitutions or changes thereto.

RESPONSE:


REQUEST FOR PRODUCTION NO. 4:

All building permits for the construction of a swimming pool and outdoor kitchen structure on
SCHANBACHLERS’ property, including all amendments, supplements, substitutions or changes
thereto.

RESPONSE:


REQUEST FOR PRODUCTION NO. 5:

All photographs or video recordings of the SCHANBACHLERS’ property, the swimming pool and
the outdoor kitchen structure, whether taken before, during or after completion of the project.

RESPONSE:


                                              16
                                                                                    EXHIBIT A
    Case 4:21-cv-00683 Document 1-1 Filed on 03/02/21 in TXSD Page 17 of 23




REQUEST FOR PRODUCTION NO. 6:

All photographs, video recordings, diagrams, drawings, maps, aerials, plats, or sketches of the
scene of the incident regarding the “incident made the basis of this suit.”

RESPONSE:



REQUEST FOR PRODUCTION NO. 7:

All photographs or video recordings of the collapsed outdoor kitchen structure.

RESPONSE:


REQUEST FOR PRODUCTION NO. 8:

All photographs or video recordings of the completed outdoor kitchen structure following the
collapse on July 4, 2020.

RESPONSE:


REQUEST FOR PRODUCTION NO. 9:

All photographs or video recordings of PLAINTIFFS.

RESPONSE:


REQUEST FOR PRODUCTION NO. 10:

All written correspondence and communications (including text messages and emails and any
attachments) passing between SCHANBACHLERS, THE POOL WHISPERER and LAGASSE relating to
the swimming pool or outdoor kitchen construction project.

RESPONSE:




                                              17
                                                                                    EXHIBIT A
    Case 4:21-cv-00683 Document 1-1 Filed on 03/02/21 in TXSD Page 18 of 23




REQUEST FOR PRODUCTION NO. 11:

All written correspondence and communications (including text messages and emails and any
attachments) passing between SCHANBACHLERS, THE POOL WHISPERER or LAGASSE and OSHA
concerning the collapse of the outdoor kitchen structure and/or PLAINTIFFS’ injuries.

RESPONSE:


REQUEST FOR PRODUCTION NO. 12:

All documents that SCHANBACHLERS, THE POOL WHISPERER or LAGASSE intend to produce at
trial regarding the impeachment of Plaintiffs’ credibility and/or all medical records relating to any
injuries or illnesses that Plaintiffs suffered from which SCHANBACHLERS, THE POOL WHISPERER
or LAGASSE allege is not directly attributable to the “incident made the basis of this suit.”
Plaintiffs are requesting a copy of all medical records of any preexisting medical conditions that
SCHANBACHLERS, THE POOL WHISPERER or LAGASSE intends to use to diminish or discredit the
physical injuries Plaintiffs are claiming in the present lawsuit.

RESPONSE:


REQUEST FOR PRODUCTION NO. 13:

All records, documents or other evidence, including but not limited to medical records, which
you believe show that any Plaintiff has had these same or similar injuries/damages in the past.
In other words, for any of the injuries/damages Plaintiffs are claiming in this case, if you intend
to argue or try to prove at trial that they pre-existed the “incident made the basis of this suit”
and/or are a pre-existing or aggravated condition(s), please produce all evidence in support of
such claims/defenses. If no such documents are produced pursuant to the rules, then Plaintiff
will object to the attempted use of such evidence at trial.

RESPONSE:


REQUEST FOR PRODUCTION NO. 14:

If you are failing to produce or if you are withholding any information or documentation based
on the assertion of any privilege, produce a privilege log of all information or documentation
withheld pursuant to Rule 196.3 of the Texas Rules of Civil Procedure describing the information
withheld and the specific privilege regarding same.

RESPONSE:



                                                 18
                                                                                         EXHIBIT A
    Case 4:21-cv-00683 Document 1-1 Filed on 03/02/21 in TXSD Page 19 of 23




REQUEST FOR PRODUCTION NO. 15:

All medical, medical billing, employment or wage records of PLAINTIFFS obtained by
SCHANBACHLERS, THE POOL WHISPERER or LAGASSE with a HIPPA Authorization signed by either
Plaintiff, with deposition upon written questions or with subpoena duces tecum.

RESPONSE:


REQUEST FOR PRODUCTION NO. 16:

All documents, written materials, forms, or other evidence generated as a part of any
investigation relating to the “incident made the basis of this suit”, and specifically any "accident
or incident reports (or other)" made because of the incident in question and before any
anticipation of litigation (as anticipation of litigation is defined in law).

RESPONSE:


REQUEST FOR PRODUCTION NO. 17:

All photographs, videotapes, movies, or electronic media containing any photographic, video
graphic, or other pictorial or graphic “information” relating to:

       (a)     The property where the incident in questions occurred;

       (b)     Components of the outdoor kitchen structure in question at any time;

       (c)     Plaintiffs;

       (d)     The “incident made the basis of this suit;”

       (e)     Any accident reconstruction of the “incident made the basis of this
               suit;” and

       (f)     A demonstration of engineering dynamic principles relevant to this
               suit.

RESPONSE:




                                                19
                                                                                        EXHIBIT A
    Case 4:21-cv-00683 Document 1-1 Filed on 03/02/21 in TXSD Page 20 of 23




REQUEST FOR PRODUCTION NO. 18:

All documents associated with or generated because of any inspections performed on the
SCHANBACHLERS’ property on or following the date of the incident in question.

RESPONSE:


REQUEST FOR PRODUCTION NO. 19:

Produce a copy of all documents pertaining to any tests, experiments or studies which may be
relevant in any matter whatsoever to any issue in this case.

RESPONSE:


REQUEST FOR PRODUCTION NO. 20:

Produce copies of all correspondence, e-mails, or any documents pertaining to the incident made
the basis of this suit.

RESPONSE:


REQUEST FOR PRODUCTION NO. 21:

Produce a copy of all documents or exhibits which SCHANBACHLERS, THE POOL WHISPERER or
LAGASSE intend to offer or attempt to use at the time of the trial in this matter.

RESPONSE:


REQUEST FOR PRODUCTION NO. 22:

Produce any exhibits prepared by SCHANBACHLERS, THE POOL WHISPERER or LAGASSE or its
agents, attorneys, investigators or insurance carriers, which are in the possession, custody or
control of same, and which you intend to use as exhibits at any deposition taken in this case.

RESPONSE:




                                              20
                                                                                    EXHIBIT A
    Case 4:21-cv-00683 Document 1-1 Filed on 03/02/21 in TXSD Page 21 of 23




REQUEST FOR PRODUCTION NO. 23:

All documents or other graphic or written materials not otherwise produced herein which
SCHANBACHLERS, THE POOL WHISPERER or LAGASSE may use as an exhibit at the trial of this
case.

RESPONSE:


REQUEST FOR PRODUCTION NO. 24:

All documents, tangible objects or other items of real, demonstrative, or documentary evidence,
which contains, or may contain, material information which is relevant to any of the issues
involved in this action.

RESPONSE:


REQUEST FOR PRODUCTION NO. 25:

Produce a copy of all documents relating or referring to reservation of rights as such rights may
relate to indemnity or defense of this case that has been communicated to SCHANBACHLERS,
THE POOL WHISPERER or LAGASSE.

RESPONSE:


REQUEST FOR PRODUCTION NO. 26:

Produce a copy of all documents relating or referring to insurance coverage denial as such rights
may relate to indemnity or defense of this case that has been communicated to
SCHANBACHLERS, THE POOL WHISPERER or LAGASSE.

RESPONSE:

                                       PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs, Efrain Gonzalez and Jose Pinto Cabrera,

respectfully pray that Defendants be cited to appear and answer herein, and that upon final hearing

of the cause, judgment be entered for Plaintiffs against Defendants for damages in an amount within

the jurisdictional limits of the Court, together with pre-judgment interest (from the date of injury


                                                21
                                                                                        EXHIBIT A
    Case 4:21-cv-00683 Document 1-1 Filed on 03/02/21 in TXSD Page 22 of 23




through the date of judgment) at the maximum rate allowed by law, post-judgment interest at the

legal rate, costs of court, and such other and further relief to which Plaintiffs may be entitled to

receive at law or in equity.

                                              Respectfully submitted,

                                              CHANDLER, MATHIS & ZIVLEY, PC

                                              By:    /s/ W. Perry Zivley, Jr.
                                                     W. Perry Zivley, Jr.
                                                     State Bar No. 22280050
                                                     8584 Katy Freeway, Suite 105
                                                     Houston, TX 77024
                                                     (713) 739-7722 – Phone
                                                     (713) 739-0922 – Fax
                                                     pzivley@cmzlaw.net


                                                     ATTORNEYS FOR PLAINTIFFS
                                                     EFRAIN GONZALEZ AND
                                                     JOSE PINTO CABRERA




                                                22
                                                                                        EXHIBIT A
Case 4:21-cv-00683 Document 1-1 Filed on 03/02/21 in TXSD Page 23 of 23            8/13/2020 11:49 AM
                                                         Marilyn Burgess - District Clerk Harris County
                                                                              Envelope No. 45353272
                                                                                    By: Devanshi Patel
                                                                           Filed: 8/13/2020 11:49 AM




                                                                       EXHIBIT A
